Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 05/02/2022. As directed by the amendment: claim 17  has been amended, claims 1-2, 4, 8-11, 13-14, and 32-33 have been withdrawn, claims 3, 5-7, 12, 15-16, 18-20, 22-24, and 28-30 have been cancelled, and new claims 37-38 have been added.  Thus, claims 17, 21, 25-27, 31, and 34-38 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 21, 25-27, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Quaintance et al. (US 3,765,994) in view of Roberts et al (US 5,840,402).
Regarding claim 17, Quaintance et al discloses an electrically connected coated substrate (see figure 1), comprising: 
a substrate 1, 4 (fig. 2, i.e. a transparent sheet 1 of glass, quartz, or clear polymer, such as "Plexiglass," or polymethyl methacrylate and underlying barrier layer); and 
a coating 3 (fig. 2, i.e. a porous layer) on at least one surface (i.e. the surface of the underlying barrier layer 4) of the substrate, wherein at least one deletion (i.e. hills and valleys) is created in the coating to form at least one opening 6 (fig. 2, i.e. pores) (col. 11, lines 16-29), the at least one opening 6 (fig. 2, i.e. pores) is filled with an electrically conductive material 5 (fig. 2, i.e. nickel), the electrically conductive material is cured and applied 
Quaintance discloses all the limitations of the claimed invention as set forth above, except for the coating has at least one conductive layer, and the at least one conductive laver is exposed through the at least one opening.
However, Roberts teaches the coating has at least one conductive layer (32, 34), and the at least one conductive laver is exposed through the at least one opening (25, i.e. called vias) (col. 4, lines 10-20).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Quaintance‘s reference, to include such conductive layer(s) as set forth above, as suggested and taught by Roberts, for the purpose of  providing a metallized laminate material having an ordered distribution of metallized through holes suitable for use in high performance, high density double-sided printed wiring board applications (col. 3, lines 56-59).
With respect to claim 21, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Quaintance further discloses wherein the coating 3 (fig. 2, i.e. a porous layer) is selected from the group consisting of an infrared reflective coating, a nanowire coating, a low-emissivity coating, and a transparent conductive oxide (abstract, i.e. transparent porous layer).
With respect to claim 25, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Quaintance further discloses wherein the at least one opening 6 (fig. 2, i.e. pores) comprises a wave structure having a frequency-type shape, and the frequency-type shape comprises at least one of a sinusoidal wave form, a triangle wave form or a quadrangular wave form (col. 11, lines 21-23, i.e. hills and valleys).
With respect to claim 26, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Quaintance further discloses wherein the at least one opening 6 (fig. 2, i.e. pores) is linear (see figure 2 for example).
With respect to claim 27, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Roberts further discloses wherein the at least one opening (25, i.e. called vias) comprises a vertical pillar (see figures 2 and 5a-5b, i.e. vertical columns). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Quaintance‘s reference, to include such opening/via shape(s) as set forth above, as suggested and taught by Roberts, for the purpose of arranging in an ordered distribution; and adhesivelessly depositing conductive material concurrently onto the opposing surfaces of the substrate and in each of the vias (col. 4, lines 52-55). 
With respect to claim 35, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Quaintance further discloses wherein a top layer 2 (fig. 2) of the coating 3 (fig. 2, i.e. a porous layer) is electrically non-conductive (col. 11, lines 25-29, i.e. glass, quartz, or clear polymer, such as "Plexiglass," or polymethyl methacrylate).
With respect to claim 37, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Roberts further discloses wherein the at least one opening (25, i.e. called vias) extends through the at least one conductive layer (32, 34). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Quaintance‘s reference, to include such opening/via arrangement as set forth above, as suggested and taught by Roberts, for the purpose of arranging in an ordered distribution; and adhesivelessly depositing conductive material concurrently onto the opposing surfaces of the substrate and in each of the vias (col. 4, lines 52-55).
With respect to claim 38, Quaintance et al in view of Roberts et al discloses the limitations of the claimed invention as set forth above of which Roberts further discloses wherein the coating has a stacked structure (see figure 1) of conductive layers (32, 34).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Quaintance‘s reference, to include such layers arrangement as set forth above, as suggested and taught by Roberts, for the purpose of arranging in an ordered distribution; and adhesivelessly depositing conductive material concurrently onto the opposing surfaces of the substrate and in each of the vias (col. 4, lines 52-55).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Quaintance et al. (US 3,765,994) in view of Roberts et al (US 5,840,402) as applied to claim 17 above, and further in view of KOTA FUKUBARA et al. (CN 102795793).
Regarding claim 31, Quaintance et al. in view of Roberts et al discloses all the limitations of the claimed as set forth above, except for wherein the at least one opening filled with the electrically conductive material comprises a busbar.
However, KOTA FUKUBARA et al discloses wherein the at least one opening filled with the electrically conductive material comprises a busbar 5, 51, 52, 53, 54, 55-58 (figs. 1, 2, 3, and 4). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such busbar(s) as set forth above, as suggested and taught by KOTA FUKUBARA et al., for the purpose of simplified production process, handle easily, has reduced material cost and has improved production efficiency and process rate (abstract).
With respect claim 36, Quaintance et al. in view of Roberts et al and KOTA FUKUBARA et al. discloses the limitations of the claimed invention as set forth above of which KOTA FUKUBARA further discloses wherein the substrate is one of a first glass substrate 1 (fig. 1) and a second glass substrate 2 (fig. 1), wherein the first glass substrate and the second glass substrate are laminated together with at least one polymer interlayer 3 (fig. 1) between the first glass substrate and the second glass substrate (abstract; ¶ 0036). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such substrates as set forth above, as suggested and taught by KOTA FUKUBARA et al., for the purpose of increasing the visible light transmittance of the glass or to balance the difference between the visible light transmittance of the low-emissivity film and the resistance of the conductive film layer, at !east one surface of glass surface of the glass substrate on which the low-radiation film is not disposed is provided with an anti-reflection film (¶ 0049).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Quaintance et al. (US 3,765,994) in view of Roberts et al (US 5,840,402) as applied to claim 17 above, and further in view of Boote (US 20110170170 A1).
Regarding claim 34, Quaintance et al. in view of Roberts et al discloses all the limitations of the claimed as set forth above, except for or wherein the at least one electrical connector includes a copper tape and a second connector attached to the copper tape.
However, Boote teaches wherein the at least one electrical connector 38 (fig. 3, i.e. called the first remote electrical connector region) includes a copper tape and a second connector 39 (fig. 3, i.e. called the second remote electrical connector region) attached to the copper tape (¶ 0035, 0055). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical connector(s) as set forth above, as suggested and taught by Boote, for the purpose of making an electrical connection between the second electrically conductive coating and an electrical connection means to connect the switchable film assembly to a power supply (¶ 0038).

Response to Amendment
Applicant’s amendments to claim(s) to further include new features have changed the scope the claim(s).  Therefore, they require further consideration and search.

Response to Arguments
Applicant’s arguments with respect to claim 17 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the applicant argues new limitations, however the arguments are moot because the examiner applies new art in order to cover new limitations, as discussed above in the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761